UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No 1) Tanzanian Royalty Exploration Corporation (Name of Issuer) Common Shares (Title of Class of Securities) 87600U104 (CUSIP Number) December 31, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) CUSIP No. 87600U104 (1) Names of Reporting Persons. Platinum Partners Liquid Opportunity Master Fund L.P. (2) Check the Appropriate Box if a Member of a Group (See Instructions). (a) o (b) x (3) SEC Use Only. (4) Citizenship or Place of Organization. Cayman Islands Number of Shares Beneficially Owned by Each Reporting Person With (5) Sole Voting Power: 1,578,947 (6) Shared Voting Power: 0 (7) Sole Dispositive Power: 1,578,947 (8) Shared Dispositive Power: 0 (9) Aggregate Amount Beneficially Owned by Each Reporting Person. 1,578,947 Common Share Purchase Warrants. (10) Check if the Aggregate Amount in Row 9 Excludes Certain Shares. o. (11) Percent of Class Represented by Amount in Row 9. 1.6% (12) Type of Reporting Person (See Instructions). PN 2 CUSIP No. 87600U104 (1) Names of Reporting Persons. Platinum Partners Value Arbitrage Fund L.P. (2) Check the Appropriate Box if a Member of a Group (See Instructions). (a) o (b) x (3) SEC Use Only. (4) Citizenship or Place of Organization. Cayman Islands Number of Shares Beneficially Owned by Each Reporting Person With (5) Sole Voting Power: 2,796,285 (6) Shared Voting Power: 0 (7) Sole Dispositive Power: 2,796,285 (8) Shared Dispositive Power: 0 (9) Aggregate Amount Beneficially Owned by Each Reporting Person. 2,796,285 Common Shares. (10) Check if the Aggregate Amount in Row 9 Excludes Certain Shares. o (11) Percent of Class Represented by Amount in Row 9. 2.8% (12) Type of Reporting Person (See Instructions). PN 3 Item 1. (a) Name of Issuer. Tanzanian Royalty Exploration Corporation (b) Address of Issuer's Principal Executive Offices. 404-1688 152nd Street South Surrey, BCV4A 4N2 Canada Item 2. (a) Name of Person Filing. (b) Address or Principal Business Office or, if none, Residence. (c) Citizenship or Place of Organization. Platinum Partners Liquid Opportunity Master Fund L.P. 152 West 57th Street, 4th Floor New York, NY 10019 Cayman Islands Platinum Partners Value Arbitrage Fund L.P. 152 West 57th Street, 4th Floor New York, NY 10019 Cayman Islands (d) Title of Class of Securities. Common Shares (e) CUSIP No. 87600U104 Item 3. If this statement is filed pursuant to Rules 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under section 15 of the Act. (b) o Bank as defined in Section 3(a)(6) of the Act. (c) o Insurance company as defined in Section 3(a)(19) of the Act. (d) o Investment company registered under section 8 of the Investment Company Act of 1940. (e) o An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) o An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F); 4 (g) o A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G); (h) o A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) o A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940; (j) o Group, in accordance with Rule 13d-1(b)(1)(ii)(J). Item 4. Ownership. Platinum Partners Liquid Opportunity Master Fund L.P. (a) Amount Beneficially Owned: 1,578,947 Common Share Purchase Warrants. (b) Percent of class:1.6% (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: 1,578,947 (ii) Shared power to vote or to direct the vote: 0 (iii) Sole power to dispose or to direct the disposition of: 1,578,947 (iv) Shared power to dispose or to direct the disposition of: 0 Platinum Partners Value Arbitrage Fund L.P. Amount Beneficially Owned: 2,796,285 Common Shares. (b) Percent of class:2.8% (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: 2,796,285 (ii) Shared power to vote or to direct the vote: 0 (iii) Sole power to dispose or to direct the disposition of: 2,796,285 (iv) Shared power to dispose or to direct the disposition of: 0 Item 5.
